DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 2-4, 6, 8-11, 13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's arguments are generally persuasive in light of the most recent response and amendments made after the final rejection.  The prior art references of record do not expressly teach the combination of all claim 2 element limitations as amended, the combination of all claim 6 element limitations as amended, or the combination of all claim 13 element limitations as amended.  Specifically, in regard to claim 2 the prior art of record at least does not expressly teach the concept of wherein the coordinate of the gaze point is obtained by following expressions:
    PNG
    media_image1.png
    59
    516
    media_image1.png
    Greyscale

where XG is a horizontal coordinate of the gaze point and YG is a vertical coordinate of the gaze point, x is a horizontal coordinate of the center position of the pupil and y is a vertical coordinate of the center position of the pupil, and a0 to b0 to b6 are mapping parameters. In addition, in regard to claims 6 and 13 the prior art of record at least does not expressly teach the concept of wherein the gaze region of the user is determined to be a region, the region is centered on the gaze point, a length of the region is in a range of 15% to 45% of a length of the display region viewed by the user and a width of the region is in a range of 15% to 45% of a width of the display region viewed by the user.  Therefore, independent claims 2, 6, and 13 contain allowable subject matter, and are allowable over the prior art of record.  In addition, the dependent claims are allowable based at least on their dependency to their respective independent claim.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621